DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the post-processing unit (considered to correspond to 55 in the instant disclosure) in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7, 15, and 20, each of these claims reference “the stapling” which has not had proper antecedent basis established in the claims on which these claims depend. Based on the disclosure, it is believed that the stapling is intended to reference the post-processing introduced in claims 1, 9, and 17. A possible correction would read - - the post-processing - - .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,969,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,969,725 anticipate the instant claims as detailed below.

Regarding claim 1, U.S. Patent No. 10,969,725 claims an image forming system (claim 1, line 1), comprising:
an image forming device configured to form an image on a sheet (claim 1, lines 2-3);
a post-processing unit configured to post-process the sheet on which the image is formed (claim 1, line 4, where the stapler is a post-processing unit configured to post process the sheet which had the image formed thereon);
a process tray places the sheet to be post-processed on an upper surface (claim 1, lines 5-6);
a first sensor disposed on an upper side of the process tray, and configured to output a first signal corresponding to a first distance to an object disposed at a first position of a sheet placement region of an upper surface of the process tray, or a first thickness of the object disposed at the first position (claim 1, lines 7-12);
a second sensor disposed on the upper side of the process tray, and configured to output a second signal corresponding to a second distance to the object disposed at 
a control unit provided in the image forming device, and configured to control the post-processing using the first signal and the second signal (claim 1, lines 21-23).

Regarding claim 2, U.S. Patent No. 10,969,725 claims wherein
the first sensor is disposed on an upper side in a vertical direction of the first position with respect to the upper surface of the process tray (claim 2, lines 2-4),
the second sensor is disposed on an upper side in the vertical direction of the second position with respect to the upper surface of the process tray (claim 2, lines 5-7), and
the first sensor and the second sensor are disposed at a same height from the upper surface of the process tray (claim 2, lines 8-9).

Regarding claim 3, U.S. Patent No. 10,969,725 claims wherein
the control unit stops the post-processing if the first signal and the second signal are different (claim 3, lines 2-3).

Regarding claim 4, U.S. Patent No. 10,969,725 claims wherein
the first sensor outputs the first signal corresponding to the first distance (claim 4, lines 2-3),

the control unit stops the post-processing if the first distance indicated by the first signal and the second distance indicated by the second signal are different (claim 4, lines 6-8).

Regarding claim 5, U.S. Patent No. 10,969,725 claims wherein
the first sensor is movable in a direction intersecting the sheet discharge direction together with the post-processing unit (claim 5, lines 2-3), and
the second sensor comprises the plurality of second distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 5, lines 4-6).

Regarding claim 6, U.S. Patent No. 10,969,725 claims wherein
the first sensor comprises a plurality of first distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 6, lines 2-4), and
the second sensor comprises the plurality of second distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 6, lines 5-7).

Regarding claim 7, U.S. Patent No. 10,969,725 claims wherein


As to claim 8, U.S. Patent No. 10,969,725 claims wherein
the control unit restarts the post-processing using the first signal and the second signal after receiving the restart instruction of the post-processing (claim 8, lines 2-4).

As to claim 9, U.S. Patent No. 10,969,725 claims comprising:
a post-processing unit configured to post-process a sheet (claim 9, line 2, where the stapler is a post-processing unit configured to post process a sheet);
a process tray positioned on an upper surface of the sheet to be post-processed (claim 9, lines 3-4);
a first sensor disposed on an upper side of the process tray, and configured to output a first signal corresponding to a first distance to an object disposed at a first position of a sheet placement region of an upper surface of the process tray, or a first thickness of the object disposed at the first position (claim 9, lines 5-10); and
a second sensor disposed on the upper side of the process tray, and configured to output a second signal corresponding to a second distance to the object disposed at a second position on a downstream side in a sheet discharge direction from the first position of the sheet placement region of the upper surface of the process tray, or a second thickness of the object disposed at the second position (claim 9, lines 11-18), wherein


Regarding claim 10, U.S. Patent No. 10,969,725 claims wherein
the first sensor is disposed on an upper side in a vertical direction of the first position with respect to the upper surface of the process tray (claim 10, lines 2-4),
the second sensor is disposed on an upper side in the vertical direction of the second position with respect to the upper surface of the process tray (claim 10, lines 5-7), and
the first sensor and the second sensor are disposed at a same height from the upper surface of the process tray (claim 10, lines 8-9).

Regarding claim 11, U.S. Patent No. 10,969,725 claims wherein
the control unit stops the post-processing if the first signal and the second signal are different (claim 11, lines 2-3).

Regarding claim 12, U.S. Patent No. 10,969,725 claims wherein
the first sensor outputs the first signal corresponding to the first distance (claim 12, lines 2-3),
the second sensor outputs the second signal corresponding to the second distance (claim 12, lines 4-5), and


Regarding claim 13, U.S. Patent No. 10,969,725 claims wherein
the first sensor is movable in a direction intersecting the sheet discharge direction together with the post-processing unit (claim 13, lines 2-3), and
the second sensor comprises the plurality of second distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 13, line 4-6).

Regarding claim 14, U.S. Patent No. 10,969,725 claims wherein
the first sensor comprises a plurality of first distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 14, lines 2-4), and
the second sensor comprises the plurality of second distribution sensors which are arranged along a direction intersecting the sheet discharge direction (claim 14, lines 5-7).

Regarding claim 15, U.S. Patent No. 10,969,725 claims wherein
the control unit restarts the post-processing when receiving a restart instruction of stapling after the post-processing is stopped using the first signal and the second signal (claim 15, lines 2-4).

Regarding claim 16, U.S. Patent No. 10,969,725 claims wherein
the control unit restarts the post-processing using the first signal and the second signal after receiving the restart instruction of the post-processing (claim 16, lines 2-4).

Regarding claim 17, U.S. Patent No. 10,969,725 claims a control method of a sheet processing device (claim 17, lines 1-2), the method comprising:
detecting a first distance to an object disposed at a first position of a sheet placement region of an upper surface of a process tray where a sheet to be post-processed is placed, or a first thickness of the object disposed at the first position (claim 17, lines 3-7);
detecting a second distance to the object disposed at a second position on a downstream side in a sheet discharge direction from the first position of the sheet placement region of the upper surface of the process tray, or a second thickness of the object disposed at the second position (claim 17, lines 8-13); and
controlling post-processing the sheet on the basis of the detecting results of the first distance or the first thickness and the second distance or the second thickness (claim 17, lines 14-16, where stapling is the post processing applied to the sheet).

Regarding claim 18, U.S. Patent No. 10,969,725 claims wherein
detecting the first distance and detecting the second distance are performed at a same height from the upper surface of the process tray (claim 18, lines 2-4).


stopping the post-processing if the first signal and the second signal are different (claim 19, lines 2-3).

Regarding claim 20, U.S. Patent No. 10,969,725 claims further comprising:
restarting the post-processing when receiving a restart instruction of post-processing after the stapling is stopped using the first signal and the second signal (claim 20, lines 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (US PGPub 2020/0391971 A1), Matsuo et al. (EP 2805905 A), and Iwasa (JP 2007119148 A) teach systems similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853